DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Amendments to the specification and abstract are entered.
The following is based on the “Clean-Substitute Specification”, filed June 2, 2020.  
The disclosure is objected to because of the following informalities:
Page 12, line 18: Add a “Drawings” heading.
Page 19, lines 12, 14: Change 2KA to 2KB.  Compare with line 18.
Page 21, line 13: Figure 1C appears to be the “rear side”, not the “front side”, as currently stated in this line.
Page 21, line 24: The second reference to 31F appears to be incorrect—is this 32F instead?  Compare with paragraph 52 of the patent publication 2020/0343233 of applicants’ disclosure.
Appropriate correction is required.

Claim Objections
Claims 23, 24, 26, and 27 are objected to because of the following informalities:
nd second electrode is an electrode separate from the 1st second electrode.  Please clarify.
Claim 24 is objected to for depending from objected-to base claim 23.
Regarding claims 26 and 27: Applicant is advised that should claims 19 and 20 be found allowable, claims 26 and 27 will be objected to under 37 CFR 1.75 as being substantial duplicates, respectively, thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
nd second electrode is an electrode separate from the 1st second electrode.  Please clarify.
Claim 24 is rejected to for depending from rejected base claim 23.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-18, 21, 23-25, 28, and 29 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Oh, Korean Pat. Pub. No. 10-2014-0061796,1 Figures 1-4.




    PNG
    media_image1.png
    361
    503
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    307
    497
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    317
    510
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    251
    483
    media_image4.png
    Greyscale

Regarding claim 16: Oh Figures 1-4 disclose a component comprising a first part (21), a second part (23), a housing body (11) and a first electrode (41), wherein - the housing body (11) encloses the first electrode (41) in lateral directions at least in regions, - the first electrode (41) comprises a front side and a rear side facing away from the front side, the front side and the rear side being free of coverage by a material of the housing body (11) at least in regions, - the first part (21) is arranged on the front side and is electrically conductively connected to the first electrode (41), - the second part (23) is arranged on the rear side and is electrically conductively connected to the first electrode (41), - the first electrode (41) is formed to be continuous and is arranged between the first part (21) and the second part (23) in the vertical direction, and - the 
Regarding claim 17, which depends from claim 16: Oh discloses that the first electrode (41) is formed in one piece.  Id. ¶ 43.
Regarding claim 18, which depends from claim 16: Oh discloses that the first part (21) and the second part (23) respectively adjoin the first electrode (41) directly at most except for a connection layer.  Id. ¶¶ 41, 42.
Regarding claim 21, which depends from claim 16: Oh discloses that the first part or the second part (21, 23) is a light-emitting semiconductor chip.  Id.
Regarding claim 23, which depends from claim 16: Oh discloses that a second electrode (43) which is electrically conductively connected to the first part (21) and/or to the second part (23), both the first electrode (41) and the second electrode (43) directly adjoining the housing body (11).  Id. ¶¶ 19, 41, 42.
Regarding claim 24, which depends from claim 23: Oh discloses that the first electrode (41) and the second electrode (43) are formed from the same material.  Id. ¶ 43.
See Oh Figures 1-4.
Regarding claim 28, which depends from claim 16: Oh discloses that the first electrode (41) is electrically contactable on a side surface of the housing body (11) or a side surface of the component. Oh specification ¶ 19.
Regarding claim 29, which depends from claim 16:  Oh discloses a method for producing a component as claimed in claim 16, comprising the following steps: - providing a lead frame (41, 43) having the first electrode (41); - forming the housing body by means of a molding method, so that the first electrode (41) is laterally enclosed by the housing body (11) in such a way that the first electrode (41) comprises the front side and the rear side facing away from the front side; - fixing the first part (21) on the front side of the first electrode (41) after formation of the housing body (11); and - fixing the second part (23) on the rear side of the first electrode (41) after formation of the housing body (11).  Id. ¶¶ 12-52.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 19, 20, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Oh Figures 1-4, and further in view of Hsieh, Figures 1-3, and 13.
Hsieh Figures 1-3, 13:

    PNG
    media_image5.png
    348
    443
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    393
    438
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    272
    471
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    317
    468
    media_image8.png
    Greyscale


Hsieh Figures 1-3 disclose a component in which the first electrode is fully enclosed by the housing body in lateral directions and is configured to be electrically contactable on the front-side main surface or on the rear-side main surface of the component.  Hsieh specification ¶¶ 22-27.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use a similar electrical arrangement in Oh because the modification would have involved a selection of a known design based on its suitability for its intended use.  See Hsieh Figure 13, Hsieh specification ¶¶ 34-36.
Regarding claim 20, which depends from claim 16: Oh does not disclose that all side surfaces of the component are formed by side surfaces of the housing body (11), and wherein all side surfaces of the component are free of an electrically conductive material or free of electrical connection positions of the component.  Instead, the first electrode (41) is contactable on both the front-side main surface and the side surface.
Hsieh Figures 1-3 disclose all side surfaces of the component are formed by side surfaces of the housing body (10), and wherein all side surfaces of the component are free of an electrically conductive material or free of electrical connection positions of the component.  Hsieh specification ¶¶ 22-27.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use a similar electrical See Hsieh Figure 13, Hsieh specification ¶¶ 34-36.
Regarding claim 26: Oh does not disclose that the first electrode (41) is fully enclosed by the housing body (11) in lateral directions and is configured to be electrically contactable on the front-side main surface or on the rear-side main surface of the component.  Instead, the first electrode (41) is contactable on both the front-side main surface and the side surface.
Hsieh Figures 1-3 disclose a component in which the first electrode is fully enclosed by the housing body in lateral directions and is configured to be electrically contactable on the front-side main surface or on the rear-side main surface of the component.  Hsieh specification ¶¶ 22-27.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use a similar electrical arrangement in Oh because the modification would have involved a selection of a known design based on its suitability for its intended use.  See Hsieh Figure 13, Hsieh specification ¶¶ 34-36.
Regarding claim 27, which depends from claim 16: Oh discloses side surfaces, but not that all side surfaces of the component are formed by side surfaces of the housing body, and all side surfaces of the component are free of an electrically conductive material or free of electrical connection positions of the component.  Instead, the first electrode (41) is contactable on both the front-side main surface and the side surface.
See Hsieh Figure 13, Hsieh specification ¶¶ 34-36.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Oh, and further in view of Roh, U.S. Pat. Pub. No. 2007/0018191, Figure 5.
Roh Figure 5:

    PNG
    media_image9.png
    388
    526
    media_image9.png
    Greyscale

Regarding claim 22, which depends from claim 16:  Oh discloses that the first part is a light-emitting semiconductor chip, Oh specification ¶ 41, but not that the second part is a sensor.
Roh Figure 5 discloses a similar arrangement and discloses that the second part (106) is a sensor.  Roh specification ¶ 48 (protective device (106) protecting LED chip Id.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Oh, and further in view of Van Straten, U.S. Pat. Pub. No. 2015/0084174, Figures 1-4.
Van Straten Figures 1-4:

    PNG
    media_image10.png
    138
    290
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    170
    482
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    167
    615
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    298
    558
    media_image13.png
    Greyscale

Regarding claim 30, which depends from claim 16: Oh discloses a method for producing a component as claimed in claim 16, comprising the following steps: - providing a lead frame (41, 43) having the first electrode (41); - fixing the first part (21) 
Van Straten Figures 1-4 disclose a method using film-assisted molding in which the molding/housing (16) is formed after fixing the parts (14).  Van Straten specification ¶¶ 6-13.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Van Straten film-assisted molding step in Oh because the Van Straten film-assisted molding step provides an alternate way for making the cavities.  See id.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The machine translation used for citation is based on Oh’s issued patent, KR 102008286B1.